The superintendent in charge testified that he gave plaintiff's intestate "instructions not to ride the water car" and did this on two occasions — at the time of his employment and two or three days prior to the accident. Of this specific instruction he said:
"I rode this particular water car myself from the slope heading. The water would hang to the back end of the car, and that caused the front end to come clear of the track; and as it came by this particular place, there being a small angle there, instead of going to the track, it went to the ground, and I was fortunate enough to get off the car without getting hurt. I then turned back and stated to the chainers, 'for all you do, don't ride that water car.' I told Mr. Carroll that. We always furnish them chalk to mark up cars that they wanted — two cars or one car, as the case might be. They would mark on front end of the car. The chalk was furnished for anything they wanted it for, and Mr. Carroll was furnished with it."
An inference to be drawn from or tendency of this testimony was that the superintendent was referring to all of the "chainers," of whom Mr. Carroll was one. That is to say, this instruction, if given, was not more than a general instruction to the several "chainers," including Carroll. The testimony of other chainers was susceptible of the inference that no such specific instruction was given them by the superintendent. If instruction was not given to the other chainers not to ride the trip on a water car, an inference of fact would arise whether such instruction was given to one of the chainers only, to wit, to plaintiff's intestate. If the chainer associated with plaintiff's intestate at and before the accident in the discharge of duty in operating the water car had no such instruction, but to the contrary was instructed to ride such car and to "help the top man" after having so ridden the water car to the mouth of the mine, and if he rode the water car in the discharge of his duty as a chainer, this afforded an inference of fact in the nature *Page 268 
of rebuttal to instruction to the contrary testified to by the superintendent, or as tending to show that, if such instruction was given plaintiff's intestate at the time of his employment, it was habitually violated with the master's consent. A jury question was presented.
If plaintiff's intestate came to his death by and in the violation of a positive instruction of his superior "not to ride the water car," and which instruction was or had not been habitually violated by him and the other chainers with the master's knowledge, recovery may not be had. The conclusion announced is not contrary to R.  D. R. Co. v. Hissong, 97 Ala. 187,13 So. 209; L.  N. R. Co. v. Mothershed, 110 Ala. 142,20 So. 67; King v. Woodward Iron Co., 177 Ala. 487,59 So. 264; Red Feather Coal Co. v. Murchison, 202 Ala. 289,80 So. 354.
The application for rehearing is overruled.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.